Ann Hamilton, of the city of New York, in December, 1843, by deed of bargain and sale, conveyed a lot of land in that city to Francis Many, who at the same time executed to her a lease for life at a nominal rent, and a conveyance of the reversion to the rector, &c., of St. Clement’s church (a religious corporation organized under the general laws of this state), their successors and assigns forever, upon condition that the income thereof, and in case the same should be sold, the income of the money for which the same should be sold, should be applied by the grantees “to the maintenance and support of the rector or minister for the time being of such church, and for no other purpose whatever.” No consideration was paid or agreed to be paid for any of the conveyances, the sole object of which was to vest the title to the lot in St. Clement’s church as a gift from Ann Hamilton, for the purposes above expressed. The *192donor continued in possession of the lot until her death. The plaintiffs, her heirs-at-law, filed their bill, claiming that the conveyance to the church was void, and praying to have it so declared.
The Superior Court of the city of New York held the conveyance valid, and dismissed the complainants’ bill. That decree was affirmed, on the grounds stated in the last preceding case.
(S. C., 3 Sandf. 242; 8 N. Y. 558, note.)